Exhibit 10.2

 

FORM OF EXECUTION VERSION

 

RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

 

between

 

TRIPLEPOINT PRIVATE VENTURE CREDIT INC.,

 

as Seller

 

and

 

TPGVC FUNDING COMPANY LLC,

 

as Purchaser

 

Dated as of July 15, 2020

 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS 1

 

SECTION 1.1 Definitions. 1 SECTION 1.2 Other Terms. 2 SECTION 1.3 Computation of
Time Periods. 2

 

ARTICLE II CONVEYANCES OF CONTRACT PAYMENTS, CONTRACTS AND RELATED SECURITY 3

 

SECTION 2.1 Conveyances. 3 SECTION 2.2 Indemnification. 5

 

ARTICLE III CONSIDERATION AND PAYMENT; REPORTING 6

 

SECTION 3.1 Purchase Price. 6 SECTION 3.2 Payment of Purchase Price. 6

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES 6

 

SECTION 4.1 Seller’s Representations and Warranties. 6 SECTION 4.2 Reaffirmation
of Representations and Warranties by the Seller; Notice of Breach. 11

 

ARTICLE V COVENANTS OF THE SELLER 11

 

SECTION 5.1 Covenants of the Seller. 11

 

ARTICLE VI INELIGIBLE CONTRACTS 13

 

SECTION 6.1 Ineligible Contracts. 13 SECTION 6.2 Substitution of Contracts
Pursuant to Technology Exchange Option. 14 SECTION 6.3 Optional Offer to Sell.
14 SECTION 6.4 Dilutions, Etc. 14

 

ARTICLE VII CONDITIONS PRECEDENT 15

 

SECTION 7.1 Conditions Precedent. 15

 

ARTICLE VIII MISCELLANEOUS PROVISIONS 15

 

SECTION 8.1 Amendments, Etc. 15

 



 -i- 

 

 

SECTION 8.2 Governing Law: Submission to Jurisdiction. 15 SECTION 8.3 Notices.
16 SECTION 8.4 Severability of Provisions. 16 SECTION 8.5 Assignment. 16
SECTION 8.6 Further Assurances. 17 SECTION 8.7 No Waiver; Cumulative Remedies.
17 SECTION 8.8 Counterparts; Electronic Execution. 17 SECTION 8.9 Binding
Effect; Third-Party Beneficiaries. 17 SECTION 8.10 Merger and Integration. 17
SECTION 8.11 Headings. 17

 



 -ii- 

 

 

This RECEIVABLES SALE AND CONTRIBUTION AGREEMENT, dated as of July 15, 2020 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), between TRIPLEPOINT PRIVATE VENTURE CREDIT INC., a Maryland
corporation, as seller (in such capacity, the “Seller”) and TPGVC FUNDING
COMPANY LLC, a Maryland limited liability company, as purchaser (in such
capacity, the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser desires to purchase certain loans, leases and related
contracts existing on the Effective Date and from time to time thereafter;

 

WHEREAS, the Seller may also wish to contribute certain loans, leases and
related contracts to the capital of the Purchaser on the Effective Date and from
time to time on each Purchase Date;

 

WHEREAS, the Seller desires to sell, assign and contribute such loans, leases
and related contracts to the Purchaser upon the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1  Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Receivables Financing Agreement, dated as
of July 15, 2020 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Receivables Financing Agreement”), by and among the
Purchaser, as borrower, the Seller, in its individual capacity and as Collateral
Manager, Deutsche Bank AG, New York Branch, as Facility Agent, Deutsche Bank AG,
New York Branch and MUFG Union Bank, N.A., as Joint Lead Arrangers, Deutsche
Bank Trust Company Americas, as Paying Agent, U.S. Bank National Association, as
Custodian and Vervent Inc., as Backup Collateral Manager, and the Lenders
parties thereto.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Contribute” has the meaning set forth in Section 2.1(a).

 

“Contribution” has the meaning set forth in Section 2.1(a).

 

 

 

 



“Convey” means to Sell and/or Contribute hereunder Contract Payments, Contracts
and Related Security.

 

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

 

“Ineligible Contract” has the meaning set forth in Section 6.1.

 

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

 

“Purchase Date” has the meaning set forth in Section 2.1(b).

 

“Purchase Notice” has the meaning set forth in Section 2.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Sale” has the meaning set forth in Section 2.1(a).

 

“Schedule of Contracts” has the meaning set forth in Section 2.1(a).

 

“Sell” has the meaning set forth in Section 2.1(a).

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

 

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

 

SECTION 1.2  Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.”

 

SECTION 1.3  Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

 -2- 

 

 

ARTICLE II

 

CONVEYANCES OF CONTRACT PAYMENTS, CONTRACTS AND RELATED SECURITY

 

SECTION 2.1  Conveyances.

 

(a)            Initial Conveyance on the Effective Date. On the terms and
subject to the conditions set forth in this Agreement. the Seller agrees to
(i) sell, transfer, assign and otherwise convey (collectively, “Sell”, and any
such sale, transfer, assignment and/or conveyance, a “Sale”) to the Purchaser,
without recourse, on the Effective Date, and the Purchaser agrees to purchase
from the Seller on the Effective Date, all of the Seller’s right, title and
interest in and to each and every Contract listed on Schedule A to this
Agreement (as such schedule may be amended, supplemented, updated or otherwise
modified from time to time, which schedule shall, together with each supplement
thereto, be included in and made a part of the Schedule of Contracts maintained
by the Collateral Manager pursuant to the Receivables Financing Agreement, each
such list, supplement or schedule, being collectively, the “Schedule of
Contracts”) and all Contract Payments related thereto, together with all other
Related Security and all proceeds of the foregoing and (ii) contribute to the
capital of, and transfer, assign and otherwise convey (collectively,
“Contribute”, and any such contribution to capital, transfer, assignment and/or
other conveyance, a “Contribution”) to the Purchaser on the Effective Date, and
the Purchaser agrees to acquire all of the Seller’s right, title and interest in
and to each and every such Contract and all Contract Payments related thereto
described as contributed on the Schedule of Contracts, together with all other
Related Security and all proceeds of the foregoing. The foregoing purchases,
Sales and Contributions are herein sometimes collectively called the “Initial
Conveyance.” Any sale, assignment, transfer and conveyance under this Agreement
does not constitute an assumption by the Purchaser of any obligations of the
Seller or any other Person to Obligors or to any other Person in connection with
the Contract Payments or under any other agreement or instrument relating to the
Contract Payments and specifically excludes Retained Interests relating to such
Contracts.

 

(b)            Subsequent Conveyances. The Seller shall from time to time after
the Effective Date notify the Purchaser in writing substantially in the form of
Schedule B to this Agreement (each, a “Purchase Notice”) of the Seller’s desire
to Convey to the Purchaser additional Contract Payments, Contracts and Related
Security, designating the date of the proposed Conveyance (each, a “Subsequent
Conveyance Date”: each Subsequent Conveyance Date and the date of the Initial
Conveyance are a “Purchase Date”), which Contract Payments, Contracts and
Related Security shall be identified on a supplement to the Schedule of
Contracts prepared by the Seller and attached to the related Purchase Notice
(each such supplement together with all other supplements thereto delivered
hereunder shall become part of the Schedule of Contracts and, shall at all times
be maintained by the Collateral Manager in accordance with the terms of the
Receivables Financing Agreement). In the event the Purchaser agrees from time to
time after the Initial Conveyance to acquire one or more additional Contracts,
the Purchaser shall countersign the Purchase Notice to confirm its acceptance of
such offer and on the terms and subject to the conditions set forth in this
Agreement, the Seller shall Convey to the Purchaser, without recourse, on the
applicable Subsequent Conveyance Date, and the Purchaser shall purchase from the
Seller on the applicable Subsequent Conveyance Date (each such purchase and sale
being herein called a “Subsequent Conveyance”), all of the Seller’s right, title
and interest in and to each and every Contract then reported on the supplement
to the Schedule of Contracts attached to the related Purchase Notice and all
Contract Payments related thereto, together with all other Related Security and
all proceeds of the foregoing. The supplement to the Schedule of Contracts
delivered in accordance with the terms hereof shall automatically, on the
applicable Subsequent Conveyance Date, be deemed to update any previously
delivered Schedule of Contracts without the need for action or consent on the
part of any Person.

 



 -3- 

 

 

(c)            In connection with the Initial Conveyance, the Seller agrees to
file (or cause to be filed) on or prior to the Effective Date, at its own
expense, a financing statement or statements with respect to the Contract
Payments and the other property described in Section 2.1(a) and (b) Conveyed by
the Seller hereunder from time to time meeting the requirements of applicable
state law in the jurisdiction of the Seller’s organization to perfect and
protect the interests of the Purchaser created hereby under the UCC against all
creditors of, and purchasers from, the Seller, and to deliver a file-stamped
copy of such financing statements or other evidence of such filings to the
Purchaser as soon as practicable after its receipt thereof.

 

(d)            The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be necessary, or as the Purchaser may reasonably request, in order to
perfect or protect the interest of the Purchaser in the Contract Payments,
Contracts and Related Security and other rights, security interests, and other
interests purchased hereunder or to enable the Purchaser to exercise or enforce
any of its rights hereunder. Without limiting the foregoing, the Seller will, in
order to accurately reflect the Conveyances contemplated by this Agreement,
execute and file such financing or continuation statements or amendments thereto
or assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be requested by the Purchaser and mark its master data
processing records (or related subledger) and other documents with a legend
describing the purchase by the Purchaser of the Contract Payments, Contracts and
Related Security and the liens of the Purchaser pursuant to this Agreement and
the Facility Agent pursuant to the Receivables Financing Agreement. The Seller
shall, upon request of the Purchaser, obtain such search reports as the
Purchaser shall request. The Seller hereby authorizes the Purchaser to file and,
to the fullest extent permitted by applicable law the Purchaser shall be
permitted to sign (if necessary) and file, initial financing statements,
continuation statements and amendments thereto and assignments thereof without
the Seller’s signature. Carbon, photographic or other reproduction of this
Agreement or any financing statement shall be sufficient as a financing
statement.

 

(e)            It is the express intent of the Seller and the Purchaser that
(x) each Conveyance of Contract Payments, Contracts and Related Security by the
Seller to the Purchaser pursuant to this Agreement be construed as an absolute
sale and/or contribution and transfer of ownership of such Contract Payments,
Contracts and Related Security by the Seller to the Purchaser providing the
Purchaser with the full risks and benefits of ownership of the Contract
Payments, Contracts and Related Security and (y) such Contract Payments,
Contracts and Related Security shall not be part of the Seller’s estate in the
event of a filing of a bankruptcy petition or other action by or against the
Seller under any applicable federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect. Further, it is not the intention of the
Seller and the Purchaser that any purchase be deemed a grant of a security
interest in the Contract Payments, Contracts and Related Security by the Seller
to the Purchaser to secure a debt or other obligation of the Seller. However, in
the event that, notwithstanding the intent of the parties, the Conveyances
hereunder shall be characterized as loans and not as sales and/or contributions,
then (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other applicable law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a security interest in, to and
under all of the Seller’s right, title and interest in, to and under, whether
now owned or hereafter acquired, such Contract Payments, Contracts and Related
Security and all proceeds of the foregoing, which lien and security interest
shall be prior to all other liens on and security interests therein (other than
Permitted Liens). The Purchaser and its assignees shall have, with respect to
such Contract Payments, Contracts and Related Security and other related rights,
in addition to all the other rights and remedies available to the Purchaser and
its assignees and under the other Transaction Documents, all the rights and
remedies of a secured party under any applicable UCC.

 



 -4- 

 

 

(f)            The Seller and the Purchaser shall, to the extent consistent with
this Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Contract Payments,
Contracts and Related Security to secure a debt or other obligation, such
security interest would be deemed to be a perfected security interest in favor
of the Purchaser under applicable law and will be maintained as such throughout
the term of this Agreement.

 

(g)            The Seller represents and warrants that the Contract Payments,
Contracts and Related Security are being transferred with the intention of
removing them from the Seller’s estate pursuant to Section 541 of the Bankruptcy
Code. The Purchaser assumes all risk relating to nonpayment or failure by the
obligors to make any Contract Payments or any other payments owed by them under
the Transferred Contracts or Related Security. Except with respect to breach of
representations, warranties and covenants expressly stated in this Agreement,
the Seller Conveys the Contract Payments, Contracts and Related Security “as
is”, and makes no covenants, representations or warranties regarding Contract
Payments, Contracts or Related Security. The Seller further represents,
warrants, acknowledges and agrees that upon the Conveyance of the Contract
Payments, Contracts and Related Security from the Seller to the Purchaser, the
Seller shall not have any right to any surplus or any responsibility for any
deficiency that, in either case, arises under, out of or in connection with, or
as a result of the foreclosure upon or acceleration of, any Contract Payments,
Contracts or Related Security.

 

(h)            With respect to each Conveyance of Contract Payments, Contracts
and Related Security from Seller to Purchaser on any Purchase Date (i) Purchaser
shall, as to such Contract Payments, Contracts and Related Security, be a party
to the relevant underlying documents and instruments and have the rights and
obligations of the lender or lessor thereunder, and (ii) Seller shall relinquish
its rights and, to the extent provided in this Agreement, be released from its
obligations as to such Contract Payments, Contracts and Related Security. The
obligors or agents on the Contracts were or will be notified of the Conveyance
of the Contract to the Purchaser to the extent required under the applicable
Contract.

 

SECTION 2.2  Indemnification.

 

Without limiting any other rights which any such Person may have hereunder or
under applicable law, the Seller agrees to indemnify the Purchaser and its
successors, transferees, and assigns (including the Facility Agent, the Lenders
and the Agents) and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all actual and direct damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them arising out of any breach
by the Seller of any of its obligations hereunder or arising as a result of the
failure of any representation or warranty of the Seller herein to be true and
correct on the date such representation or warranty was made or deemed made,
excluding, however, (a) Indemnified Amounts in respect of any Transferred
Contract due to the applicable obligor’s creditworthiness, (b) Indemnified
Amounts payable to an Indemnified Party to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of any Indemnified Party or its agent or subcontractor,
(c) non-payment by any Obligor of an amount due and payable with respect to a
Transferred Contract, (d) any Excluded Taxes, or (e) any punitive, indirect,
consequential or special damages, lost profits or similar damages. The parties
agree that the provisions of this Section 2.2 shall not be interpreted to
(x) provide recourse to the Seller against loss by reason of the bankruptcy,
insolvency or lack of creditworthiness of an Obligor with respect to any
Contract Payments, Contracts and Related Security or (y) require Seller to make
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Contract Payments, Contracts or
Related Security.

 



 -5- 

 

 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1  Purchase Price. The purchase price (the “Purchase Price”) for the
Contract Payments, Contracts and Related Security Conveyed on each Purchase Date
shall be a dollar amount equal to the fair market value (as agreed upon between
the Seller and the Purchaser as determined at the time of related Conveyance) of
the Contract listed on the Schedule of Contracts attached to the related
Purchase Notice for such Purchase Date.

 

SECTION 3.2  Payment of Purchase Price. The Purchase Price shall be paid on the
related Purchase Date (a) first, by payment in cash in immediately available
funds to the extent that the Purchaser has cash available therefor and
(b) second, by the Seller making a Contribution in an amount equal to the unpaid
portion of the Purchase Price.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1  Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Effective Date and as of each Purchase Date:

 

(a)            Organization and Good Standing. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to do business, and is in
good standing, in every jurisdiction in which the nature of its business and the
performance of its obligations hereunder and under the other Transaction
Documents to which it is a party requires it to be so qualified, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under this Agreement, (ii) the validity or enforceability of the
Contracts and the Related Security and (iii) its ability to perform its
obligations under the other Transaction Documents to which it is a party.

 



 -6- 

 

 

(b)            Power and Authority. The Seller has the power and authority to
own, pledge, mortgage, operate and convey all of its properties, to conduct its
business as now or proposed to be conducted and to execute and deliver this
Agreement and the Transaction Documents to which it is a party and to perform
the transactions contemplated hereby and thereby.

 

(c)            Corporate Authorization; Contravention. The execution, delivery
and performance by the Seller of this Agreement, each other Transaction Document
to which it is a party and all other agreements, instruments and documents which
may be delivered by it pursuant hereto or thereto and the transactions
contemplated hereby and thereby (i) have been duly authorized by all necessary
action on the part of the Seller, (ii) do not contravene or cause the Seller to
be in default in any material respect under (A) its articles of incorporation or
by-laws, (B) any contractual restriction with respect to any Indebtedness of the
Seller or contained in any indenture, loan or credit agreement, lease, mortgage,
security agreement, bond, note or other agreement or instrument binding on or
affecting it or its property, or (C) any law, rule, regulation, order, license,
requirement, writ, judgment, award, injunction or decree applicable to, binding
on or affecting it or its property, and (iii) do not result in or require the
creation of any Lien upon or with respect to any of its properties (other than
Liens created pursuant to this Agreement or any other Transaction Document).

 

(d)            Execution and Delivery. This Agreement and each other Transaction
Document to which the Seller is a party have been duly executed and delivered by
the Seller.

 

(e)            Governmental Authorization. No approval, consent of, notice to,
filing with or permits, licenses, qualifications or other action by any Official
Body having jurisdiction over it or its properties is required or necessary
(i) for the conduct of the Seller’s business as currently conducted, for the
ownership, use, operation or maintenance of its properties and for the due
execution, delivery and performance by the Seller of this Agreement or any of
the Transaction Documents, (ii) for the perfection of or the exercise by each of
the Borrower and the Facility Agent of any of its rights or remedies under the
Receivables Financing Agreement or hereunder, or (iii) to ensure the legality,
validity, or enforceability of this Agreement in any jurisdiction in which the
Seller does business, in each case other than (A) consents, notices, filings and
other actions which have been obtained or made and continuation statements and
renewals in respect thereof and (B) where the lack of such consent, notice,
filing or other action would not have a material adverse effect on its ability
to perform its obligations hereunder and under the Transaction Documents to
which it is a party.

 

(f)            Legality; Validity; Enforceability. Assuming due authorization,
execution and delivery by each other party hereto and thereto, this Agreement
and each other Transaction Document to which it is a party is the legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its respective terms subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the enforceability of creditors’ rights
generally and general equitable principles, whether applied in a proceeding at
law or in equity and implied covenants of good faith and fair dealing.

 



 -7- 

 

 

(g)            No Litigation. There are no proceedings or investigations pending
or, to the best of the Seller’s knowledge, threatened against the Seller before
any Official Body having jurisdiction over it or its properties (A) asserting
the invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
under this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that would reasonably be expected to have a material
adverse effect on the performance by the Seller of its obligations under, or the
validity or enforceability of, this Agreement or any of the other Transaction
Documents, (D) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on any of the Contract Payments,
Contracts or Related Security or (E) seeking to impose any excise, franchise,
transfer or similar tax upon the Conveyance of the Contract Payments, Contracts
and Related Security hereunder.

 

(h)            Legal Compliance. The Seller has complied and will comply in all
material respects with all applicable laws, rules, regulations, judgments,
agreements, decrees and orders with respect to its business and properties and
the Contract Payments, Contracts and Related Security.

 

(i)            Tax Status. The Seller has timely filed all tax returns (foreign,
federal, state, local and otherwise) required to be filed by it, is not liable
for taxes payable by any other Person (except for the payment of any amount as a
result of the filing of consolidated tax returns) and has paid or has made
adequate provision for the payment of all taxes, fees, assessments and other
governmental charges due from the Seller. No tax lien or similar Adverse Claim
has been filed, and no claim has been filed or is being asserted, with respect
to any such tax, fee, assessment or other governmental charge. Any taxes, fees
and other governmental charges payable by the Seller in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
and the execution and delivery of this Agreement and the Transaction Documents
have been paid or shall have been paid if and when due at or prior to the
Effective Date or the Purchase Date, as applicable.

 

(j)            Place of Business. The principal place of business and chief
executive office of the Seller are located at 2755 Sand Hill Road, Suite 150,
Menlo Park, CA 94025, and the offices where the Seller keeps all its Records,
are located at 2755 Sand Hill Road, Suite 150, Menlo Park, CA 94025, or such
other locations notified to the Purchaser in accordance with this Agreement in
jurisdictions where all action required by the terms of this Agreement has been
taken and completed. There are currently no, and during the past four months (or
such shorter time as the Seller has been in existence) there have not been any
other locations where the Seller is located (as that term is used in the UCC of
the jurisdiction where such principal place of business is located) or keeps
Records.

 

(k)            Ownership; Security Interest. On the Effective Date and each
Purchase Date, the Purchaser shall be the legal and beneficial owner of, and has
good and marketable title to, the Contract Payments, Contracts and the Related
Security listed on the Schedule of Contracts attached to the related Purchase
Notice free and clear of any Adverse Claim. In the event that, notwithstanding
the intent of the parties, the Conveyances hereunder shall be characterized as
loans and not as sales and/or contributions, then (i) this Agreement shall
create a valid security interest in, to and under the Contract Payments,
Contracts and the Related Security and (ii) upon filing of appropriate financing
statements, such security interest shall be first priority perfected (subject to
Permitted Liens) to the extent that a security interest in the Contract
Payments, Contracts and Related Security may be perfected under the applicable
UCC.

 



 -8- 

 

 

(l)            Fair Consideration; No Avoidance for Contract Payments. With
respect to each Contract Payment sold hereunder, the Seller sold such Contract
Payment to the Purchaser in exchange for payment, made in accordance with the
provisions of this Agreement, in an amount which constitutes fair consideration
and reasonably equivalent value. Each such Conveyance referred to in the
preceding sentence shall not have been made for or on account of an antecedent
debt owed by the Seller to the Purchaser and, accordingly, no such sale is or
may be voidable or subject to avoidance under Title 11 of the Bankruptcy Code
and the rules and regulations thereunder. In addition, no such Conveyance shall
have been made with the intent to hinder, delay or defraud any creditor of the
Seller.

 

(m)            Eligibility of Contract Payments. Each Contract Payment Conveyed
hereunder shall at the time of such Conveyance be an Eligible Contract Payment.
At the time of such Conveyance, no event has occurred and is continuing which
could reasonably be expected to affect the collectibility of such Contract
Payment.

 

(n)            True Sale. Each Contract sold hereunder shall have been sold by
the Seller to the Purchaser in a “true sale”.

 

(o)            Adequate Capitalization; No Insolvency. The Seller is adequately
capitalized as of the date of this Agreement and of any Conveyance it is, and
after giving effect to the transactions contemplated by this Agreement and the
Transaction Documents it will be, solvent. The Seller is adequately capitalized
for its business as proposed to be conducted in the foreseeable future and does
not expect the commencement of any insolvency, bankruptcy or similar proceedings
or the appointment of a receiver, liquidator or similar official in respect of
its assets. The Seller executed and delivered each of the Transaction Documents
to which it is a party for fair consideration and without the intent to hinder,
delay or defraud any of its creditors or any other Person.

 

(p)            Absolute Assignment. Immediately prior to each Conveyance
hereunder, for accounting purposes, the Seller will treat all of the Contract
Payments as its own property, and will account for the Conveyance of any such
Contract Payments pursuant to this Agreement as a Conveyance or absolute
assignment of its right, title and ownership interest in such Contract Payments
and the Seller has not in any other manner accounted for or treated the
transactions under this Agreement, except that such transactions shall be
treated as debt for tax purposes. For the avoidance of doubt, the Seller may
consolidate the Purchaser and/or its property and other assets for accounting
purposes in accordance with GAAP.

 

(q)            True and Complete Information. All information heretofore or
hereafter furnished by or on behalf of the Seller to the Purchaser, any of the
Lenders, the Backup Collateral Manager, the Custodian or the Facility Agent, in
connection with this Agreement, the Contract Payments or any other Transaction
Document, or any transaction contemplated hereby or thereby, is and will be true
and complete in all material respects and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading.

 



 -9- 

 

 

(r)            ERISA. The Seller is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) payable to the PBGC (or any
successor thereto) under ERISA.

 

(s)            Investment Company. The Seller is an “investment company” that
has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act.

 

(t)            Payment in Full. The Seller has no knowledge of any fact which
leads it or should have led a reasonable person to expect that any payments on
any Contract at the time of Conveyance will not be paid in full when due or to
expect any other material adverse effect on (A) the performance by the Seller of
its obligations under this Agreement or any of the Transaction Documents,
(B) the validity or enforceability of this Agreement or any of the Transaction
Documents, or (C) the Contract Payments or the Contracts or the interests of the
Seller therein.

 

(u)            Representations and Warranties True and Correct. Each of the
representations and warranties of the Seller contained in the Transaction
Documents (other than this Agreement) is true and correct in all material
respects (or if such representation or warranty is already qualified by the
words “material”, “materially” or “material adverse effect”, then such
representation and warranty is true and correct in all respects) and the Seller
hereby makes each such representation and warranty to, and for the benefit of,
the Borrower, the Lenders and the Facility Agent, as if the same were set forth
in full in this Agreement.

 

(v)            No Unmatured Collateral Manager Default; Collateral Manager
Default; Unmatured Facility Termination; Facility Termination Event. No
Unmatured Collateral Manager Default, Collateral Manager Default, Unmatured
Facility Termination Event or Facility Termination Event has occurred and is
continuing.

 

(w)            Chattel Paper. If the related Contract constitutes “chattel
paper” within the meaning of the UCC (i) as enacted in the jurisdiction in which
the Purchaser is located and where the Custodian takes possession thereof and
(ii) also as enacted in the jurisdiction in which the Seller is located then, in
each such case, there is only one original chattel paper copy of such Contract
(including any note or instrument) in existence, which original has been stamped
with the notation “original copy” and delivered to the Custodian as contemplated
under Section 12.1 of the Receivables Financing Agreement, and with any
counterpart copies marked as such.

 

(x)            No Brokers or Finders. No broker or finder acting on behalf of
the Seller was employed or utilized in connection with this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby
and the Seller has no obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

 

(y)            Sale Treatment Under GAAP. The Seller is treating the conveyance
of the Contract Payments, the Contracts and the Collections and Related Security
under this Agreement as a sale for purposes of GAAP other than on financial
statements which consolidate the Purchaser and/or its properties and other
assets in accordance with GAAP.

 



 -10- 

 

 

SECTION 4.2  Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach. On the Effective Date and on each Purchase Date, the Seller,
by accepting the proceeds of such Conveyance, shall be deemed to have certified
that all representations and warranties described in Section 4.1 are true and
correct in all material respects (or if such representation or warranty is
already qualified by the words “material”, “materially” or “material adverse
effect”, then such representation and warranty is true and correct in all
respects) on and as of such day as though made on and as of such day (or if
specifically referring to an earlier date, as of such earlier date). The
representations and warranties set forth in Section 4.1 shall survive (i) the
Conveyance of the Contract Payments, Contracts and Related Security to the
Purchaser, (ii) the termination of the rights and obligations of the Purchaser
and the Seller under this Agreement and (iii) the termination of the rights and
obligations of the Purchaser under the Receivables Financing Agreement. Upon
discovery by a Responsible Officer of the Purchaser or the Seller of a breach of
any of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice to the other and to the Facility Agent.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1  Covenants of the Seller. The Seller hereby covenants and agrees
with the Purchaser that, from the date hereof, and until all amounts owed by the
Seller pursuant to this Agreement have been paid in full, unless the Purchaser
otherwise consents in writing:

 

(a)            Compliance with Agreements and Applicable Laws. The Seller shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all federal, state and local laws and regulations
applicable to it and its business and properties, including the Contracts, the
Contract Payments and all proceeds thereof, including those relating to truth in
lending, retail installment sales, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, except to
the extent that the failure to so comply would not reasonably be expected to
have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects.

 

(b)            Maintenance of Existence and Conduct of Business. The Seller
shall: (i) do or cause to be done all things necessary to (A) preserve and keep
in full force and effect its existence as a corporation and its rights and
franchises in its jurisdiction of formation and (B) qualify and remain qualified
as a foreign corporation in good standing and preserve its rights and franchises
in each jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
material adverse effect on its business, assets, property, business condition
(financial or other), funding arrangements or prospects; (ii) continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder and under its organizational documents; and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations in each case except where the failure to maintain such liens,
permits, charters and registrations would not reasonably be expected to have a
material adverse effect on its business, assets, property, business condition
(financial or other), funding arrangements or prospects.

 



 -11- 

 

 

(c)            Cash Management Systems: Deposit of Collections. The Seller shall
direct all Obligors (or agents in the case of Agented Contracts) to make
Contract Payments directly to a Lockbox Account (either directly or through the
Funds-Transfer system) and shall deposit or cause to be deposited promptly into
a Lockbox Account and in any event no later than the third Business Day after
receipt thereof, all Collections it may receive with respect to any Contract
Payments or any other proceeds of any Contract.

 

(d)            Books and Records. The Seller shall keep proper books of record
and account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Seller in accordance with GAAP.

 

(e)            Access; Inspection. The Seller shall permit the Purchaser and its
assignees (including the Lenders) to make or cause to be made inspections and
audits of any books, records and papers of the Seller and to make extracts
therefrom and copies thereof, or to make inspections and examinations of any
properties and facilities of the Seller from time to time as required in order
to assure that the Seller is and will be in compliance with its obligations
under this Agreement and the Transaction Documents (such inspection rights to be
subject to the provisions on costs set forth in Section 7.9 of the Receivables
Financing Agreement); provided, that such audits shall be (i) upon two Business
Days’ prior written notice (so long as no Unmatured Facility Termination Event,
Facility Termination Event, Unmatured Collateral Manager Default or Collateral
Manager Default has occurred and is continuing) and (ii) during normal business
hours. The Seller shall, upon reasonable notice and during normal business
hours, make available its officers, directors, employees, representatives,
agents and accountants to discuss with the Purchaser and its assignees all
financial statements and other information relating to the Seller or the
Contract Payments and shall deliver any document or instrument necessary for the
Purchaser or any such assigned as it may from time to time request, to obtain
records from any service bureau or other Person which maintains records for the
Seller.

 

(f)            Payment, Performance and Discharge of Obligations. The Seller
shall pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a material adverse effect on its business,
assets, property, business condition (financial or other), funding arrangements
or prospects, including (A) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
and (B) lawful claims for labor, materials, supplies and services or otherwise
before any thereof shall become past due.

 

(g)            ERISA. The Seller shall not, and shall not cause or permit any of
its ERISA Affiliates to, cause or permit to occur an event that could result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA.

 



 -12- 

 

 

 

(h)           Compliance with Contracts. The Seller shall, at its expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under any Contracts.

 

(i)            Liens. The Seller shall not create, incur, assume or permit to
exist any Lien on or with respect to the Contract Payments, the Contracts, any
Related Security, the Borrower Accounts, any other deposit accounts into which
Collections of any Contract Payments or other proceeds of any Contracts are
deposited, or any other properties or assets (whether now owned or hereafter
acquired) other than Permitted Liens.

 

(j)            Change of Name. Etc. The Seller shall not change its name,
identity or corporate structure in any manner that would make any financing
statement or continuation statement filed by the Seller (or by the Facility
Agent on behalf of the Seller) in accordance with Section 2.1(c) seriously
misleading or change its jurisdiction of organization, unless the Seller shall
have given the Purchaser at least 30 days prior written notice thereof, and
shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

 

(k)           Sale Characterization. The Seller shall not make statements or
disclosures, prepare any financial statements or in any other respect account
for or treat the transactions contemplated by this Agreement (other than for tax
purposes or consolidated accounting purposes) in any manner other than as a true
sale, contribution or absolute assignment of the title to and sole record and
beneficial ownership interest of the Contract Payments and Contracts Conveyed or
purported to be Conveyed hereunder; provided that the Seller may consolidate the
Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP.

 

(l)            Commingling. The Seller shall not deposit or permit the deposit
of any funds (other than Excluded Amounts) that do not constitute Collections of
Contract Payments or other proceeds of any Transferred Contracts into the
Collection Account.

 

(m)          No Conveyance of Future Funding Advances. The Seller shall not
Convey to the Purchaser any Contract which requires the Purchaser to make any
future funding advance or payment. The Seller hereby expressly retains all
future funding obligations in connection with all Conveyed Contracts.

 

ARTICLE VI

 

INELIGIBLE CONTRACTS

 

SECTION 6.1      Ineligible Contracts. The Seller agrees that, with respect to
any Contract which has been Conveyed hereunder, in the event of a breach of any
representation or warranty applicable to a Contract Payment, Contract or the
Related Security set forth in Article IV (each such Contract, an “Ineligible
Contract”), no later than 30 days after the earlier of (x) actual knowledge of
such breach on the part of the Seller and (y) receipt by the Seller of written
notice thereof given by the Purchaser or the Facility Agent, the Seller shall
(if such breach has not been cured prior to the end of such 30 day period) pay
or cause to be paid to the Collection Account in immediately available funds the
Principal Balance of such Ineligible Contract(s) to which such breach relates.

 



 -13- 

 

 

SECTION 6.2      Substitution of Contracts Pursuant to Technology Exchange
Option. The Seller agrees that, with respect to any Contract which has been
Conveyed hereunder, for which the Purchaser is obligated to pay to each Hedge
Counterparty, as applicable, all Hedge Breakage Costs, if any, incurred in
connection with the substitution of such Contract pursuant to Section 7.15 of
the Receivables Financing Agreement and the termination of any Hedge
Transactions, in whole or in part, in connection therewith, the Seller shall
make or cause to be made a deposit to the Collection Account of the amount of
such Hedge Breakage Costs paid or to be paid by the Purchaser to such Hedge
Counterparties with respect thereto.

 

SECTION 6.3      Optional Offer to Sell. In the event a Contract which has been
Conveyed hereunder becomes a Defaulted Contract or a Delinquent Contract, the
Purchaser may, but shall have no obligation to, offer such Defaulted or
Delinquent Contract (together with the related Contract Payments and the Related
Security) for sale to the Seller in accordance with the provisions of this
Section 6.3 and subject to the limitation set forth in the final sentence of
this Section 6.3, at a sale price equal to the Repurchase Amount, which
Repurchase Amount shall be deposited directly into a Lockbox Account. The Seller
shall (a) have no obligation to repurchase any Defaulted Contract or Delinquent
Contract and (b) unless such Contract is a Defaulted Contract or Delinquent
Contract offered for sale by the Purchaser pursuant to this Section 6.3, have no
option or right to repurchase any Contract Conveyed hereunder. If such offer is
accepted by the Seller, the Seller shall confirm the same in writing and such
acceptance shall be irrevocable. The Purchaser shall notify the Facility Agent
at least 5 Business Days prior to selling a Defaulted Contract or Delinquent
Contract to the Seller in accordance with the provisions of this Section 6.3,
and shall specify the Repurchase Amount and the date the Purchaser intends to
complete such sale. If not exercised earlier, the right of the Purchaser
described in this Section 6.3 with respect to any such Defaulted Contract or
Delinquent Contract shall automatically terminate upon (i) in the case of a
Defaulted Contract, the related Obligor’s cure of all defaults thereunder,
(ii) upon a repurchase of such Defaulted Contract or Delinquent Contract due to
the Seller’s breach of a representation with respect thereto or (iii) the close
of business (New York City time) on the 5th Business Day after the Purchaser has
given the required notice to the Facility Agent. The Aggregate Outstanding
Principal Balance of Defaulted Contracts and Delinquent Contracts with respect
to which may be sold by the Purchaser to the Seller as described in this
Section 6.3 during the term of this Agreement shall not exceed, at any time of
determination, 10% of the greatest aggregate amount of Advances outstanding at
any time under the Receivables Financing Agreement at any time prior to such
date of determination.

 

SECTION 6.4      Dilutions, Etc. The Seller agrees that if, on any day, the
Principal Balance of a Contract Payment which has been sold by the Seller
hereunder is either reduced or adjusted as a result of any setoff by the Obligor
against the Seller, the Seller shall be deemed to have received on such day a
Collection of such Contract Payment in the amount of such reduction, adjustment
or setoff and shall on such day pay to the Collection Account in immediately
available funds an amount equal to such reduction, adjustment or setoff.

 



 -14- 

 

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

SECTION 7.1      Conditions Precedent. The obligations of the Purchaser to pay
the Purchase Price for the Contract Payments sold on the Effective Date and any
Purchase Date shall be subject to the satisfaction of the following conditions:

 

(a)            All representations and warranties of the Seller contained in
this Agreement shall be true and correct in all material respects (or if such
representation or warranty is already qualified by the words “material”,
“materially” or “material adverse effect”, then such representation and warranty
is true and correct in all respects) on such Purchase Date as though made on and
as of such day (or if specifically referring to an earlier date, as of such
earlier date);

 

(b)            All information concerning the Contract Payments, Contracts and
Related Security provided to the Purchaser and the Facility Agent shall be true
and correct in all material respects as of such Purchase Date;

 

(c)            The Seller shall have performed in all material respects all
other obligations required to be performed by the provisions of this Agreement
and the other Transaction Documents to which it is a party;

 

(d)            The Seller shall have either filed or caused to be filed the
financing statement(s) required to be filed pursuant to Section 2.1(c); and

 

(e)            All organizational and legal proceedings, and all instruments in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents shall be satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

SECTION 8.1      Amendments, Etc. This Agreement and the rights and obligations
of the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Facility Agent. Any reconveyance
executed in accordance with the provisions hereof shall not be considered an
amendment or modification to this Agreement.

 

SECTION 8.2      Governing Law: Submission to Jurisdiction.

 

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 



 -15- 

 

 

(b)            The parties hereto hereby submit to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York state court sitting in The City of New York for purposes of all
legal proceedings arising out of or relating to this agreement or the
transactions contemplated hereby. Each party hereto hereby irrevocably waives,
to the fullest extent it may effectively do so, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. Nothing in this Section 8.2 shall affect
the right of the Purchaser or the Facility Agent to bring any other action or
proceeding against the Seller or its property in the courts of other
jurisdictions.

 

SECTION 8.3      Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to:

 

(a)in the case of the Purchaser:

 

TPGVC FUNDING COMPANY LLC
2755 Sand Hill Road, Suite 150
Menlo Park, CA 94025
Attention: Sajal Srivastava
Telephone: (650) 233-2102
Telecopy: (650) 854-2094

  

(b)in the case of the Seller:

 

TRIPLEPOINT PRIVATE VENTURE CREDIT INC.
2755 Sand Hill Road, Suite 150
Menlo Park, CA 94025
Attention: Sajal Srivastava
Telephone: (650) 233-2102
Telecopy: (650) 854-2094

 

(in each case, with a copy to the Facility Agent at the address for notice
provided under the Receivables Financing Agreement)

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party.

 

SECTION 8.4      Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions,
or terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 8.5      Assignment. This Agreement may not be assigned by the parties
hereto, except that the Purchaser may grant a security interest in, and the
Seller hereby consents to such grant, its rights hereunder pursuant to the
Receivables Financing Agreement to the Facility Agent as security for the
Obligations. The Purchaser hereby notifies the Seller (and the Seller hereby
acknowledges) that the Purchaser, pursuant to the Receivables Financing
Agreement has granted a security interest in its rights (but not its
obligations) to the Facility Agent for the benefit of the Secured Parties. All
rights of the Purchaser hereunder may be exercised by the Facility Agent to the
extent of its rights hereunder and under the other Transaction Documents.

 



 -16- 

 

 

SECTION 8.6      Further Assurances. The Purchaser and the Seller agree to do
and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the other party more
fully to effect the purposes of this Agreement and the other Transaction
Documents, including the execution of any financing statements or continuation
statements or equivalent documents relating to the Contract Payments for filing
under the provisions of the UCC or other laws of any applicable jurisdiction.

 

SECTION 8.7      No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Purchaser, the Seller or the Facility
Agent, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

 

SECTION 8.8      Counterparts; Electronic Execution. This Agreement may be
executed in two or more counterparts including telecopy transmission thereof
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or e-mail in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement. The
parties agree that this Agreement may be executed and delivered by electronic
signatures and that the signatures appearing on this Agreement are the same as
handwritten signatures for the purposes of validity, enforceability and
admissibility.

 

SECTION 8.9      Binding Effect; Third-Party Beneficiaries. This Agreement and
the other Transaction Documents will inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns. The
Facility Agent, for the benefit of the Secured Parties, is intended by the
parties hereto to be a third-party beneficiary of this Agreement.

 

SECTION 8.10      Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and the other Transaction Documents set forth
the entire understanding of the parties relating to the subject matter hereof,
and all prior understandings, written or oral, are superseded by this Agreement
and the other Transaction Documents.

 

SECTION 8.11      Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

 



 -17- 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 -18- 

 

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this
Receivables Sale and Contribution Agreement to be duly executed by their
respective officers as of the day and year first above written.

 

  TRIPLEPOINT PRIVATE VENTURE CREDIT INC., as Seller               By:     Name:
Sajal Srivastava   Title: President               TPGVC FUNDING COMPANY LLC, as
Purchaser               By:     Name: Sajal Srivastava   Title: President

 

Signature Page to Receivables Sale and Contribution Agreement

 





 

 

Schedule A

 

SCHEDULE OF CONTRACTS

 





 

 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 

To:TPGVC Variable Funding Company LLC
2755 Sand Hill Road, Suite 150
Menlo Park, CA 94025

 

Re:Purchase Notice for Conveyance
Date of ______________, 20__

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the
Receivables Sale and Contribution Agreement, dated as of July 15, 2020 (together
with all amendments, if any, from time to time made thereto, the “Receivables
Sale Agreement”), between TPGVC Variable Funding Company LLC (the “Purchaser”)
and TriplePoint Private Venture Credit Inc. Unless otherwise defined herein or
the context otherwise requires, capitalized terms used herein have the meanings
provided in the Receivables Sale Agreement.

 

In accordance with Section 2.1(b) of the Receivables Sale Agreement, the Seller
hereby offers to Convey to the Purchaser on the above-referenced Purchase Date
pursuant to the terms and conditions of the Receivables Sale Agreement the
Contracts and Contract Payments listed on Schedule I hereto, together with the
Related Security and all proceeds of the foregoing.

 

Please wire the Purchase Price to the Seller pursuant to the wiring instructions
included at the end of this letter.

 

The Seller represents that the conditions described in Section 7.1 of the
Receivables Sale Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
immediately so notify the Purchaser. Except to the extent, if any, that prior to
the Purchase Date the Purchaser shall receive written notice to the contrary
from the Seller, each matter certified to herein shall be deemed once again to
be certified as true and correct at the Purchase Date as if then made.

 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this ___ day of ________, 20__.

 





 

 

  Very truly yours,           TRIPLEPOINT PRIVATE VENTURE CREDIT INC.          
By:                                Name:     Title:        

 

Accepted this ____ day of __________, 20___:

 

TPGVC FUNDING COMPANY LLC       By:     Name:     Title:    

 



 



 



 

Wire Instructions
Bank: ABA:
Account Name:
Account Number:
For further credit to account:

 





 

 

Supplement to Schedule of Contracts

 





 